Swanson, J.
(dissenting)—The trial court’s rejection of plaintiff’s offer to prove a violation of the City of Seattle’s Electrical Code through the opinion testimony of a city electrical inspector is the sole basis for the majority’s reversal of the judgment and remand for a new trial. Inspector Eagon’s opinion testimony is not admissible to prove negligence—the ultimate fact in controversy. It could only be admissible on the basis that it furnishes a guide to the meaning of the electrical code. Therefore, its only relevance is as an aid to the court in determining whether or not the code was violated and to support an instruction based on the code. We held in Cramer v. Van Parys, 7 Wn. App. 584, 500 P.2d 1255 (1972), that it was not an abuse of discretion to admit the opinion testimony of the county building and plumbing administrator, whose duties involved enforcement of a building code, that a certain handrail did not comply with code provisions at the time of the accident. Such testimony was admitted to support a proposed instruction incorporating provisions of the building code.
The admission or rejection of opinion testimony is discretionary with the trial court. I find no abuse of discretion.
Here, the plaintiff neither offered the code into evidence nor proposed an instruction based on the code. An alleged error which was never argued or presented to the trial court cannot be argued for the first time on appeal.
*268Assuming arguendo that it was error to reject the offer of proof, such rejected testimony cannot amount to reversible error unless it prevented the plaintiff from obtaining an instruction based on the code. I fail to see how the plaintiff was prevented by the rejection of such testimony from securing such an instruction if he believed it meritorious. The plaintiff’s failure to offer into evidence the electrical code and an instruction based on the code amounts to a waiver of the error now argued on appeal.
I would affirm.
Petition for rehearing denied January 22, 1976.
Appealed to Supreme Court January 27, 1976.